Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 2, 4-16, 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
The omitted structural cooperative relationships are:
1)  How the processor is configured to determine the locations of one or more (clogs) in the permeable surface, since it is unknown/undefined in the claims, where the sensors are located in relation to the permeable surface.  2) To what degree of accuracy are the 
“one or more locations of clogging” determined.

*  Claim 23 defines the location of the sensors as “in the permeable surface” and therefore is not rejected under 35USC 112 and is objected to as being dependent upon a rejected base claim.  See Below.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
4. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-16, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy US 5,342,144 in view of Chen et al. US 8,388,260.
McCarthy discloses a paved system comprising:
A rigid permeable surface, such as a concrete roadway, including catch basins (20). 
A water drainage structure (20, 22, 24, 34), such as pipes, ponds, underground tanks.
A plurality of water flow openings, such as curb inlets to the catch basins (20).
A plurality of water level sensors (82, 108) disposed in a plurality of locations (24,34) 
within the drainage structure.  See Figs. 3, 14.
A memory and processor (68) configured to:
Receive signal data from said sensors.
Determine a flow rate into a retention reservoir (24), out of the reservoir and
	a water level within the retention reservoir.
Compare the flow rates & determine a location of a blockage in the paved system.  Wherein data communication between the sensors (82, 108) and the processor (68) can be wired or wirelessly transmitted.  See Col.1, lns. 15-65, Col. 4, ln. 60-Col. 7, ln. 30, Col. 8, ln. 20-Col. 11, ln. 45, Col. 12, lns. 10-Col. 13, ln. 28.
What McCarthy does not disclose are details of the roadway.
However, Chen et al. teaches a water permeable, and water absorbable ecological paving comprising a water permeable paving layer (40) situated upon and supported by a drainage layer (30) of compacted stone.  See Figs. 1-6, Col. 2, ln. 55-Col. 4, ln. 10.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system and of McCarthy with the permeable pavement and drainage structure taught by Chen et al., in order to maximize water collection.

With respect to claims 9, 11 McCarthy discloses the rigid permeable surface, such as roads, driveways, sidewalks and lawns are supported above at least some of the drainage structure, such as conveyance system (22) which includes catch basins and street drains (20).  Col. 8, lns. 19-34.
With respect to claims 16-21 McCarthy discloses a method of determining a debris accumulation in a storm water system, including roads, driveways, sidewalks and lawns are supported disposed above a drainage structure, such as conveyance system (22) which includes catch basins and street drains (20) and water storage units (24, 34).  
The method comprising:
Sensing the onset of a rain event.  Col. 11, ln. 33-Col. 12, ln. 65.
Sensing water levels before, at, and after a water retention unit (24), such as ponds,
 ditches, pipes and underground tanks, using water level sensors 982, 108).
Determining the water flow rate before and after the retention unit (24).  Cols. 5-6.
Storing said water level/flow rate data in a controller (68). Cols. 9-10. 
Comparing the flow rates and determining the location of a blockage in the system.
Col. 12, ln. 65-Col. 13, ln. 28.

Allowable Subject Matter
5. 	Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
6. 	Applicant’s amendment, filed 8/18/2022, with respect to the 35 USC 112, 102 rejections cited in the last Office Action, have been fully considered and are persuasive.  The rejections have been withdrawn. Claims 1, 2, 4-16, 18-22 are rejected under 35 USC 103, in light of McCarthy in view of Chen et al. and a new 35 USC 112 rejection.
Response to Arguments
7. 	Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive. Applicant argues McCarthy does not disclose a “data processor” configured to “determine one or more locations of clogging in the permeable surface based on analyzing the comparison data”.  
	However, the Examiner does not concur.  It is vague and indefinite as to how the data processor is configured to make said determination when, the location of the sensors, relative to the water drainage structure nor the permeable surface.  It is noted the claims do not define where the “1st” and “2nd” locations are relative to one another.  In fact, claim 1 does not require the 1st & 2nd locations to be different from one another.
Hence, the  data processor limitation is seen to only require an ability to perform the determining function, and not a specific teaching as to how the determining function is performed. 
It is further noted method claims 16, 18-21 do not require the actual method step of 
--determining one or more locations of clogging-- as cited in the system claims 1, 2, 4-15, 22, 23, but rather only requires a method step of “determining a location of debris accumulation in the permeable pavement surface”.  It is vague and indefinite as to how the method claimed correlates a comparison of water level change rates, to a specific location on/in the permeable surface at which “a debris accumulation” occurs.
	McCarthy discloses the same rainfall gauges and microcontroller (68) configured to “provide automated clearing of debris…one or more sensors are used to sense conditions indicative of a clogged flow restrictor”.  See Col. 12, lns. 45-65.
Therefore, the arguments are not persuasive.

8. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding 


is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				10/17/2022